Citation Nr: 1510131	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee retropatellar pain syndrome.

2.  Entitlement to an initial rating higher than 10 percent for left knee retropatellar pain syndrome.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to September 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2012 rating decision that granted service connection for right and left knee retropatellar pain syndrome and assigned initial noncompensable (so 0 percent) ratings.  In response, he appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this change in rating, over time, compensates him for this variance in the severity of the disability).

Recognizing this, in a rating decision since issued in December 2012, the Veteran was granted higher 10 percent ratings for his right and left knee disabilities, retroactive to the date of receipt of his claims for service connection for these disabilities (so back to the same effective date as his prior ratings).  He since has continued to appeal for even higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise).  So this appeal now concerns whether he is entitled to initial ratings higher than 10 percent for these service-connected disabilities.

In July 2013, in support of his claims for still higher ratings, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Partly because of his more recent hearing testimony, these claims require further development before being decided on appeal, so they are being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran most recently had a VA compensation examination for his bilateral knee disability in April 2013.  However, during his July 2013 hearing, he alleged the examination in essence did not assess the true severity of his bilateral knee disability, as the examiner did not use a goniometer to measure range of motion (ROM) and did not, as an additional example, take any X-rays of the Veteran's knees either.  The Veteran testified that the examiner, instead, merely estimated ROM past the point where the Veteran began feeling pain and did not believe he had normal ROM in either knee when accounting for the pain.  He also reported wearing knee braces on both knees for instability, but could not remember whether a doctor actually has confirmed the knees are unstable.

In the VA compensation examination report, the examiner noted that the Veteran did not have objective evidence of painful motion in either knee.  However, the examiner then inexplicably indicated the Veteran had functional loss or functional impairment due to painful motion after repetitive use.  The examiner further stated it would be speculative to opine as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  As such, the examiner found it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional ROM loss due to "pain on use or during flare-ups."


Because there are concerns as to whether the evidence of record, in particular the April 2013 VA compensation examination, accurately reflects the current state of the Veteran's bilateral knee disability, another VA examination must be performed on remand reassessing the severity of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Among other necessary procedure and findings, the examiner must ensure he or she uses a goniometer to measure the ROM in the Veteran's knees and indicate whether he has instability in either knee.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's right and left knee retropatellar pain syndrome.  All diagnostic testing and evaluation needed to make this determination, including X-rays, should be performed, and all clinical findings reported in detail.  As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

The examiner should indicate whether there is evidence of instability in either knee, and whether there also is arthritis and limitation of motion (measured with a goniometer), including as a result of pain or painful motion, and whether there is weakness, premature/excess fatigability, incoordination, etc.  This includes indicating whether the Veteran has additional functional impairment in either knee as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination or during prolonged, repetitive use of the knee or when his symptoms are most problematic ("flare ups").

And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion or the point during the range of motion when pain sets in, even if motion beyond that point is possible.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to these claims for higher ratings, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

